DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 11/02/2020, wherein: 
Claims 1-14 are pending and have been examined.  Claims 1, 3, 7-10 and 13-14 have been amended. Note that the approved petition for accelerated examination was issued on 15 April 2020.    
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 1-14 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention:
	Independent claim 1:  Initially, a preamble recites “A system for……using a multi-platform adaptive ad campaign manager…”  The body of the claim then recites “a multi-platform adaptive ad campaign manager comprising…..” (element 2).  The scope of these limitations are confusing because it is unclear whether “a multi-platform adaptive ad campaign manager” in element 2 is referring back to “a multi-platform adaptive ad campaign manager” in the preamble?  For the purpose of Examination, the Examiner construes that “a multi-platform adaptive ad campaign manager” in element 2 is referring back to “a multi-platform adaptive ad campaign manager” in the preamble.  Appropriated correction is required.   
	Furthermore, initially claim 1 recites “receive SMS text message content and recipient data…..” (element 3 step 1).  However, the claim then recites: “wherein SMS text message content includes a button or link” (element 3 step 2).   The scope of these limitations are confusing since it is unclear whether “SMS text message content” in element 3 step 2 is referring back to “SMS text message content” in element 3 step 1?  For the purpose of examination, the Examiner construes that “SMS text message content” in element 3 step 2 is referring back to “SMS text message content” in element 3 step 1.   Appropriated correction is required. 
 Claims 2-7 are dependent of their base claim 1.  Thus, they are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons as indicated in claim 1.
	Independent claim 8:  Initially, a preamble recites “A method for……using a multi-platform adaptive ad campaign manager…”  However, in the body of the claim, steps 1 and 8 respectively recites “store advertisements……, using a multi-platform adaptive ad campaign manager…..” (step 1); and “receive SMS text message content and recipient data from a multi-platform adaptive ad campaign manager” (step 8).  The scope of these limitations are confusing because it is unclear whether “a multi-platform adaptive ad campaign manager” in steps 1 and 8 are referring back to “a multi-platform adaptive ad campaign manager” in the preamble?  For the purpose of Examination, the Examiner construes that “a multi-platform adaptive ad campaign manager” in steps 1 and 8 are referring back to “a multi-platform adaptive ad campaign manager” in the preamble.  Appropriated correction is required.  
	Further, claim 8, initially step 5 recites “communicate with an SMS server…..”  However, each of step 8 then recite “using an SMS server”.  The scope of these limitations are confusing because it is unclear whether “an SMS server” in step 8 is referring back to “an SMS server” in step 5?  For the purpose of Examination, the Examiner construes that “an SMS server” in step 8 is referring back to “an SMS server” in step 5.  Appropriated correction is required.  
Claims 9-14 are dependent of their base claim 8.  Thus, they are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons as indicated in claim 8. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


4.	Claim 1 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bayraktar et al; (US 2009/0265220 A1), in view of Kankainen et al; (US 2012/0310717 A1), in view of Faber et al; (US 2007/0124206 A1), and further in view of Christianson et a; (US 8,380,230 B2):
5.	Independent claims 1 and 8:  Bayraktar teaches a system for advertisement campaign management using a multi-platform adaptive ad campaign manager, comprising: 
an ad campaign database (element 1) {paras 0043-0062};
a multi-platform adaptive ad campaign manager comprising at least a processor, a memory, and a first plurality of programming instructions stored in the memory and operating on the processor, wherein the programming instructions, when operating on the processor (element 2) {At least figs. 1-3}, cause the processor to:
store advertisements in a database {At least paras 0042, 0044} and store advertisement campaigns in an ad campaign database (part of element 2 step 1) {At least paras 0043-0062} ;
communicate over the Internet to deliver Internet-based advertisements (element 2 step 2) {At least para 0037, figs 1-3};
produce dynamic advertisements for customers based on custom customer data (element 2 step 6) {At least paras 0068-0076 in context with Abstract, fig. 5 paras 0104-0106.  Also see examples in paras 0094-0099}; and 
an SMS server comprising at least a processor, a memory, and a second plurality of programming instructions stored in the memory and operating on the processor, wherein the 20 second programming instructions, when operating on the processor (element 3) {At least fig 5 paras 0104-0106}, cause the processor to:
receive SMS text message content and recipient data from a multi-platform adaptive ad campaign manager (element 3 step 1) {At least fig. 5 paras 0104-0106}; 
send a plurality of SMS text messages according to the received SMS text message content and the received recipient data (element 3 part 5) {At least fig. 5 paras 0104-0106}.
Wherein the multi-platform adaptive ad campaign manager communicates with the SMS servicer for the purpose of specifying at least a portion of the plurality of SMS text messages to send (element 4) {At least fig 5 paras 0104-0106};
As indicated above, Bayraktar store advertisements in a database {At least paras 0042, 0044} and store advertisement campaigns in an ad campaign database (part of element 2 step 1) {At least paras 0043-0062}.  However, Bayraktar does not explicitly store both the advertisements and advertisement campaigns together in one database/single database (e.g., ad campaign database).   Further, Bayraktar does not explicitly teach the underlined features:  advertisement campaign tracking (part of the preamble); and track user interactions with advertisements (part of element 2 step 5).
	Kankainen teaches the general concept of:
advertisement campaign tracking (part of the preamble) {At least paras 0038, 0042-0044}
store advertisements and advertisement campaigns in an ad database (advertisement database 123 in fig. 1, para 0045) (part of element 2 step 1) {At least para 0045,fig 1};
track user interactions with advertisements (part of element 2 step 5) {At least paras 0038, 0042-0044}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective day of the invention to modify “a system for advertisement campaign management using a multi-platform adaptive ad campaign manager; store advertisements in a database and store advertisement campaigns in an ad campaign database; communicate over the Internet to deliver Internet-based advertisements” of Bayraktar to include “advertisement campaign tracking; store advertisements and advertisement campaigns in an ad database; and track user interactions with advertisements”, taught by Kankainen.  One would be motivated to do this in order to manage the advertisements data, campaign data efficiently and effectively, and also enable to determine the advertisements/campaigns’ effectiveness more efficiently and effectively as well.  
	However, the combination of Bayuraktar and Kankainen does not explicitly teach the underlined features:  “communicate with at least one TV network to deliver advertisement campaigns over television” (element 2 step 3); receive phone calls (element 2 step 4); and 
track user calls with advertisements (part of element 2 step 5).
	Faber teaches the general concept of:
communicate with at least one TV network to deliver advertisement campaigns over television (element 2 step 3) {At least fig. 25 para 0127, see media channel E 2507 (cable television) in context with paras 0085, 0141, 0132};
receive phone calls (element 2 step 4) {At least paras 0084-0085, 0141};
track user calls with advertisements (part of element 2 step 5) {At least paras 0084-0085, 0141}.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective day of the invention to modify “communicate over the Internet to deliver Internet-based advertisements; and track user interactions with advertisements” of the combination of Bayuraktar and Kankainen to include “communicate with at least one TV network to deliver advertisement campaigns over television; receive phone calls; and track user calls with advertisements”, taught by Faber.  One would be motivated to do this in order to measure the campaign’s effectiveness {Faber:  At least para 0085}.  
	However, the combination of Bayuraktar, Kankainen and Faber does not explicitly teach the underlined features:  “wherein SMS text message content includes a button or link” (element 3 part 2); and “wherein the button or link in the SMS text message content allows a user to interact with a call to action” (element 3 part 4).
	Christianson teaches a general concept of wherein SMS text message content includes a button or link; and wherein the button or link in the SMS text message content allows a user to interact with a call to action {At least abstract, fig. 1 cl. 2 lines 60-67 and cl. 3 lines 1-29.  Also see example in fig. 5}.  
receive SMS text message content and recipient data from a multi-platform adaptive ad campaign manager; and send SMS text messages according to the received SMS text message content and recipient data”, of the combination of Bayuraktar, Kankainen and Faber especially Bayuraktar to include “wherein SMS text message content includes a button or link; and wherein the button or link in the SMS text message content allows a user to interact with a call to action”, taught by Christianson.  One would be motivated to do this in order to increase user experience.
6.	Claims 2 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bayraktar et al; (US 2009/0265220 A1), in view of Kankainen et al; (US 2012/0310717 A1), in view of Faber et al; (US 2007/0124206 A1), in view of Christianson et al; (US 8,380,230 B2), and further in view of Mo; (US 2013/0185162):
7.	Claims 2 and 9:  The combination of Bayuraktar, Kankainen, Faber and Christianson teaches the claimed invention as in claims 1 and 8.  The combination does not explicitly teach the underlined features: “wherein the ad campaign database and multi-platform adaptive ad campaign manager are located on separate, distinct computer devices, which are connected over a network”.
	Mo teaches the general concept of wherein the ad campaign database (e.g., data source 106 in paras 0025, 0032} and a server (e.g., server 102 in para 0025) are located on separate, distinct computer devices, which are connected over a network {At least paras 0025-0026 in context with paras 0032-0042}.
the ad campaign database and multi-platform adaptive ad campaign manager” of the combination of Bayuraktar, Kankainen, Faber and Christianson to include “wherein the ad campaign database and a server are located on separate, distinct computer devices, which are connected over a network”, taught by Mo.  One would be motivated to do this in order to increase the flexibility, effectiveness and efficiency of the overall advertisement system of the combination of Bayuraktar, Kankainen, Faber, Christianson and Mo.  
8.	Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bayraktar et al; (US 2009/0265220 A1), in view of Kankainen et al; (US 2012/0310717 A1), in view of Faber et al; (US 2007/0124206 A1), in view of Christianson et al; (US 8,380,230 B2), and further in view of Evans; (US 2012/0284093):
9.	Claims 3 and 10: The combination of Bayuraktar, Kankainen, Faber and Christianson teaches the claimed invention as in claims 1 and 8.  The combination does not explicitly teach the underlined features: wherein a call to action in an SMS text message is a link or button to a web portal for the sale of a product”.
	Evans teaches a general concept of wherein a call to action in an SMS text message is a link or button to a web portal for the sale of a product {At least fig. 7 paras 0096-0098}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective day of the invention to modify “a call to action” of the combination of Bayuraktar, Kankainen, Faber and Christianson to include “wherein a call to action in an SMS text message is a link or button to a web portal for the sale of a product”, taught by Evans.  One would be 
10.	Claims 4 and 11:  The combination of Bayuraktar, Kankainen, Faber and Christianson teaches the claimed invention as in claims 1 and 8.  The combination does not explicitly teach the underlined features: “wherein the internet-based advertisements are delivered over a social network”.
	Evans teaches a general concept of wherein the internet-based advertisements are delivered over a social network {At least para 0060}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective day of the invention to modify “communicate over the Internet to deliver internet-based advertisements” of the combination of Bayuraktar, Kankainen, Faber and Christianson to include “wherein the internet-based advertisements are delivered over a social network”, taught by Evans.  One would be motivated to do this in order to enrich the channel sources (e.g., to include an additional delivered channel e.g., via a social network) for delivering the advertisements to the user.  This in turn would increase the user’ experience.    
11.	Claims 5 and 12: The combination of Bayuraktar, Kankainen, Faber and Christianson teaches the claimed invention as in claims 1 and 8.  The combination does not explicitly teach the underlined features “wherein the internet-based advertisements are delivered over email”.
	Evans teaches a general concept of wherein the internet-based advertisements are delivered over email {At least paras 0091-0093}.
communicate over the Internet to deliver internet-based advertisements” of the combination of Bayuraktar, Kankainen, Faber and Christianson to include “wherein the internet-based advertisements are delivered over a social network”, taught by Evans.  One would be motivated to do this in order to enrich the channel sources (e.g., to include an additional delivered channel e.g., via email) for delivering the advertisements to the user.  This in turn would increase the user’ experience.    
12.	Claims 6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bayraktar et al; (US 2009/0265220 A1), in view of Kankainen et al; (US 2012/0310717 A1), in view of Faber et al; (US 2007/0124206 A1), in view of Christianson et al; (US 8,380,230 B2), and further in view of Butler et al; (US 2014/0025504):
13.	Claims 6 and 13:  The combination of Bayuraktar, Kankainen, Faber and Christianson teaches the claimed invention as in claims 1 and 8.  The combination does not explicitly teach “A mobile application, which receives data over near-field communications and displays it on a screen; and a consumer product which broadcasts a call to action over near-field communications”.
	Butler teaches a general concept of a mobile application, which receives data over near-field communications and displays it on a screen; and a consumer product which broadcasts a call to action over near-field communications {At least paras 0038-0042}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective day of the invention to modify the advertisement system of the combination of Bayuraktar, Kankainen, Faber and Christianson to include “A mobile application, which receives data over near-field communications and displays it on a screen; and a consumer product which broadcasts a call to action over near-field communications”, taught by Butler.  One would be motivated to do this in order to enhance user’s experience.  
14.	Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bayraktar et al; (US 2009/0265220 A1), in view of Kankainen et al; (US 2012/0310717 A1), in view of Faber et al; (US 2007/0124206 A1), in view of Christianson et al; (US 8,380,230 B2), and further in view of Coman et al; (JP 2015/501029 A)”:
15.	Claims 7 and 14:   The combination of Bayuraktar, Kankainen, Faber and Christianson teaches the claimed invention as in claims 1 and 8.  The combination does not explicitly teach the underlined features:  “wherein a multiplatform adaptive ad campaign manager can parse HTTP request headers from users to determine if they are operating a mobile operating system or not, and respond accordingly”.
	Coman teaches the general concept of wherein a system can parse HTTP request headers from users to determine if they are operating a mobile operating system or not, and respond accordingly {At least paras 0013, 0017-0022 and fig. 4 paras 0035-0036}. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective day of the invention to modify the advertisement system of the combination of Bayuraktar, Kankainen, Faber and Christianson to include “wherein a system can parse HTTP request headers from users to determine if they are operating a mobile operating system or not, and respond accordingly”, taught by Coman.  One would be motivated to do this in order to optimize for use on various user devices {Coman:  para 0002} since it enable the system to determine type of device the user is currently operate for the purpose of e.g., sending .  
Response to Arguments
16.	The Office respectfully submits that the majority issues with 112 second rejection have been withdrawn. Only a few 112 issues with 112 second rejection are maintained since Applicant has not corrected the issues pointed out by the Office in the previous OA.  
Further, Applicant’s arguments regarding 103 filed on 11/02/2020 has been fully considered but are not persuasive. 
17.	Responding back to Applicant’s arguments regarding 103 on pages 13- 19 of the Applicant’s response:  
	On page 13, Applicant argued:  “Applicant respectfully submits that Bayraktar fails to teach the limitation of, “produce dynamic advertisements for customers based on custom customer data,” as asserted by the examiner. Bayraktar instead teaches selecting an appropriate advertisement from the stored advertisements, based on a user’s profile information. Applicant notes that selecting a. stored advertisement is a different operation from producing a dynamic advertisement, which instead teaches that a new advertisement is created based on the custom customer data, dynamically.
From Bayraktar:
(h) user profile database 214, which contains user’s profile (gender, age, education, interests etc.) as it pertains to receiving advertisements. Associated with each user, there may be information about tire user’s physical location (updated m real-time) or' near real time), and user’s terminal capabilities. This database is used when selecting die best matching advertisement for the user. (Bayraktar, [0068], emphasis added)
Thus, it can be clearly seen that the operation taught in Bayraktar is not one of advertisement creation, but merely one of selecting from a number of stored advertisements drat which is considered a best-fit or the user based on their profile.
Likewise, none of the additional references of Kankamen, Faber, or Christianson teach such a function, or any component, or oper ation that is analogous to the claimed operation of producing a dynamic advertisement, based on custom customer data. As such, the combination of references fails to teach each and every limitation of claim 1 or claim 8.
Thus, as none of the cited references, taken either singly or in any combination, teach each and every limitation of claim 1 or claim 8 as amended, claims 1 and 8 axe clearly patentable over die references and all dependent claims are therefore similarly patentable at least as the depend from a patentable base claim. Applicant respectfully requests the §103 rejections of claims 1 and 8 be withdrawn, accordingly”.
The Office’s response:  However, the Office respectfully disagrees with the Applicant’s above assertion: “Bayraktar fails to teach the limitation of, “produce dynamic advertisements for customers based on custom customer data” for the following reasons.
First, in the “Examiner Support Document” filed by Applicant on 11/23/2019, on at least pages 6, 8, and 11, Applicant indicated/asserted that Bayraktar teaches produce dynamic advertisements for customers based on custom customer data.  The Office has agreed with Applicant’s assertion.  Therefore, the Office has cited Bayraktar to teach this feature.  
produce” is “Show or provide (something) for consideration, inspection, or use’ (from Oxford dictionary: https://www.lexico.com/en/definition/produce).  Further, according to onelook.com dictionary, one of definition of “dynamic” is “continuously changing” (from onelook.com dictionary: https://onelook.com/?w=dynamic&ls=a&loc=home_ac_dynamic).  These definitions are consistent with the teaching of Baraktar as pointed out under 103 rejection above and also below.  
Baraktar teaches produce dynamic advertisements for customers based on custom customer data by teaching provide/show continuously changing advertisements in real time to the customers based on customers’ data {e.g., customers’ profiles, customers’ locations (in real time), customers’ terminal capabilities (e.g., cell phone, soft phone, PDA, PC, etc. as shown in Abstract); and customers’ preferences data such as customers’ channel, customers’ service mode preferences to receive advertisements} in at least paras 0068-0076 especially paras 0068-0073 in context with Abstract:
[0068] (b) User profile database 214, which contains gender, age, education, interests etc.) as it pertains to receiving advertisements. Associated with each user, there may be information about the user's physical location (updated in real-time or near real time), and user's terminal capabilities. This database is used when selecting the best matching advertisement for the user;
[0069] (c) Preferences database 215, which contains each user's channel, terminal and service mode prefer­ences to receive advertisements. For example, User-A may prefer to receive advertisements while using the soft-phone and before a call begins and not during work­hours, and may not want to disable all other forms of advertisement, except for advertisements received on cell phone. A simple logical semantics stored in Cam­paign Service Logic 206 for the user-A would be: My PREFERENCE: Send Ad:(on soft-phone):(insert before call):(after 5 pm); & NEVER: Send Ad: (on cell-phone).
[0070] For another user, say user-B, the logic may be: My PREFERENCE: Send Ad:(on cell-phone):(push text message):(10 am to 5 pm); & NEVER: Send Ad: (insert before call).
[0071] Campaign service logic 206 not only retrieves user­profiles, but also complex user-preferences logic to send advertisements in the most effective and preferred mode.
[0072] Campaign Service Logic 
[0073] Campaign Service Logic 206 is where the actual sponsoring decision is made, the user profiles and preferences, and campaign parameters are retrieved from proper repositories; the advertisement is inserted into the channel; and delivered to the network through Channel Manager 209. Campaign Service Logic 206 may be implemented in soft­ware with an Application Server 207. Such Application Servers are prior art and available commercially.
Abstract: The present invention is a system and method to enable adver­tisement subsidized telecommunications services, which can deliver a campaign comprised of multiple advertisements, each advertisement using a different format (text, audio and video), to user's different terminals (cell phone, soft phone, PDA, PC, etc.) by using different telecommunications chan­nels (text message, phone call, multimedia message, ring tone) simultaneously. The system is comprised of three layers: a campaign manager to manage campaign state, a service logic, which determines the user population and the channel best matching each advertisement's content and format, and a channel manager which emulates a confederation of service applications to simultaneously tap into various telecommunications channels through a Service Delivery Platform (SDP), or by directly attaching to the operator's network.
As pointed out in at least paras 0068-0073 in context with Abstract above, again Bayraktar teaches produce dynamic advertisements for customers based on customer data such as based on customers’ profile information (e.g., gender, age, education, interests etc.), customers’ location information (updated in real-time or near real time), customers’ preference information (e.g., user’s channel, terminal (e.g., cell phone, soft phone, PDA, PC, etc.) and service mode preferences to receive advertisements).   In Bayraktar, the advertisements which are provided (produced) to the customers are continuously changing (dynamic) in real time based on each of the customers different locations, profiles, channels, terminals and service mode preferences.  Therefore, the Office respectfully disagrees with Applicant’s assertion that “Bayraktar fails to teach the limitation of, “produce dynamic advertisements for customers based on custom customer data”. 
For the above mentioned reasons, rejections under 35 U.S.C. 103 for claim 1 still remain.  Independent claim 8 recite similar features as in independent claim 1; therefore, they are rejected under 35 U.S.C. 103 for similar reasons as indicated above in claim 1.   Dependent claims 2-7 and 9-14 are dependent of their base claims 1 and 8.   Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/THUY N NGUYEN/Examiner, Art Unit 3681